Citation Nr: 0203592	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as allergic rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder, including duodenitis and 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 31, 1973, to November 7, 1973, and was 
administratively discharged while still a trainee.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
anxiety disorder and the issue of entitlement to service 
connection for chronic duodenitis and gastrointestinal 
esophageal reflux disease are addressed in the Remand portion 
of this decision. 

In a statement dated July 31, 2000, the veteran asserted that 
he had kidney, bladder, prostate, and liver problems, as well 
as "lipase" and "venipuncture" problems, all of which he 
related to his period of active service.  Those matters have 
not been addressed by the RO, and are referred to the RO for 
appropriate action.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim to reopen his previously 
and finally denied claim for an anxiety disorder was filed in 
May 1999, the newly-revised regulations pertaining to 
previously and finally denied claims are inapplicable to this 
appeal.  In general, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The record shows that the veteran and his representative were 
notified of the provisions of the VCAA by RO letter of April 
24, 2001.  In addition, the RO has obtained the veteran's 
complete service medical records from his period of active 
service, as well as all private and VA medical records 
identified by the veteran, and he has declined a personal 
hearing at the RO or before the Board.  The veteran and his 
representative were provided a copy of the September 2000 
rating decision on appeal, informing him of the issues 
addressed, the evidence considered, and the decision reached.  
A rating decision of August 2001 confirmed and continued the 
denial of the veteran's claims on the merits.  A Statement of 
the Case issued in August 2000 notified the veteran of the 
issues addressed, the evidence considered, the pertinent law 
and regulations, the decisions reached, the reasons and bases 
for those decisions, his responsibility to submit evidence to 
support his claims, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal for direct 
service connection for a chronic respiratory disorder, 
claimed as allergic rhinitis, and direct service connection 
for a chronic gastrointestinal disorder, including duodenitis 
and gastroesophageal reflux disease, has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate those 
claims has been fully met.  The appellant has not argued a 
notice or duty to assist violation under the VCAA as to the 
issue of direct service connection for a chronic respiratory 
disorder, claimed as allergic rhinitis, and direct service 
connection for a chronic gastrointestinal disorder, including 
duodenitis and gastroesophageal reflux disease.  The Board 
finds that there is no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate those claims and of the provisions of the VCAA, 
and that nothing in the VCAA could change that.  The Board 
further finds that in view of the extensive factual 
development in this case, there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating those claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO, and VA's duty of notification to the 
claimant of required information and evidence and its duty to 
assist him in obtaining all evidence necessary to 
substantiate those claims have been fully met.  

2.  A chronic respiratory disorder, claimed as allergic 
rhinitis, was not manifest during active service or at any 
time prior to March 1989, approximately 16 years after final 
service separation, and no competent medical evidence has 
been submitted which links or relates that condition to 
trauma or pathology during active service or to a service-
connected disease or injury.




CONCLUSION OF LAW

A chronic respiratory disorder, claimed as allergic rhinitis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a chronic respiratory disorder, claimed as 
allergic rhinitis because he did not have this problem at 
service entry and believes that it must have been incurred 
while on active duty.  The veteran's prior claim for service 
connection for sinusitis was finally denied by the unappealed 
Board decision of September 1997.  Accordingly, the medical 
evidence which relates to sinusitis, but not allergic 
rhinitis, will not be addressed in this decision.

I.  The Evidence

A report of medical history completed by the veteran at the 
time of service entrance examination denied any history of 
nose or throat trouble, chronic or frequent colds, sinusitis 
or hay fever, asthma, shortness of breath, chronic cough, or 
other respiratory problem.  His service entrance examination, 
conducted in February 1973, disclosed no abnormalities of the 
nose, throat, sinuses, lungs, chest, abdomen or viscera, and 
a chest X-ray was negative.  The veteran's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of allergic rhinitis or other chronic respiratory 
disorder.  

A report of medical history completed by the veteran at the 
time of service separation examination denied any history of 
nose or throat trouble, chronic or frequent colds, sinusitis 
or hay fever, asthma, shortness of breath, chronic cough, or 
other respiratory problem.  The veteran's service separation 
examination, conducted in October 1973, disclosed no 
abnormalities of the nose, throat, sinuses, lungs, chest, 
abdomen or viscera, and chest X-ray was negative.  

The veteran's original claim for VA disability compensation 
benefits (VA Form 21-526e), received in November 1973, made 
no mention of allergic rhinitis.  The veteran's initial claim 
for service connection for sinusitis, received in October 
1988, made no reference to allergic rhinitis.  

Private and VA medical records from the time of service 
separation to March 1989 are silent for complaint, treatment, 
findings or diagnosis of allergic rhinitis.  VA outpatient 
treatment records dated in March 1989 and in January 1990 
show that the veteran was diagnosed with chronic rhinitis.  A 
report of private general medical examination in June 1989 
shows that the veteran related a history of childhood asthma, 
a morning cough, occasional dyspnea on exertion, and 
occasional dyspepsia.  His sinuses were clear, and there were 
no pertinent findings.  

VA outpatient treatment records dated in February 1999 show 
that the veteran was given a diagnosis of allergic rhinitis.  
In May 1999, the veteran complained of seasonal rhinitis, and 
was diagnosed with allergic rhinitis.  In May 1999, the 
veteran sought service connection for chronic rhinitis.  

VA outpatient treatment records dated in October 1999 show 
that the veteran was seen for complaints of seasonal allergic 
rhinitis, and was given Actifed.  Examination disclosed that 
his abdomen was soft and nontender, with normal bowel sounds.  
VA outpatient treatment records dated in April 2000 show that 
the veteran's nose, throat, and lungs were normal and his 
abdomen was soft, with normal bowel sounds.  The assessment 
was allergic rhinitis.

Private treatment records from Smith County Memorial 
Hospital, dated from October 1999 to August 2000, show that 
the veteran complained of allergies in November 1999 and in 
January and February 2000.  Examination of the nose and 
throat was normal.  He further complained of allergic 
rhinitis in March and April 2000.  Allergic rhinitis was 
diagnosed in May, June, July and August 2000.  

A rating decision of September 2000 denied service connection 
for allergic rhinitis and the veteran appealed.  In a March 
2001 letter, the veteran stated that those conditions 
"start[ed] happening after [he] left the service and 
[continued] to happen right up till now."

VA outpatient treatment records dated from April 2000 to May 
2001 show that in April 2000, the veteran's nose, throat and 
chest were normal.  The assessment was allergic rhinitis.  In 
August 2000, he complained of having difficulties with his 
allergies, and noted that he had been prescribed Allegra and 
nasal spray by his private physician.  

In the veteran's Substantive Appeal (VA Form 9), he stated 
that he did not have rhinitis before service or until he got 
out of the service and went to VA.


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due 
to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

The Courts have held that a lay person, such as the veteran, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997);  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Grottveit 
v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  The Court has held that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted, the veteran's service entrance examination noted no 
pertinent defects or abnormalities, and the veteran is 
entitled to the presumption of soundness at entry.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp. 2001).  His 
service medical records are silent for complaint, treatment, 
findings or diagnosis of allergic rhinitis or other chronic 
respiratory disorder, or for duodenitis, gastroesophageal 
reflux disease, or other chronic gastrointestinal disorder, 
during his period of active service.  In the report of 
medical history completed by the veteran at the time of 
service separation, he denied any history of nose or throat 
trouble, chronic or frequent colds, sinusitis or hay fever, 
asthma, shortness of breath, chronic cough, or other 
respiratory problem, and denied any history of frequent 
indigestion or stomach, liver or intestinal disorder.  The 
veteran's service separation examination, conducted in 
October 1973, disclosed no abnormalities of the nose, throat, 
sinuses, lungs, chest, abdomen or viscera, and chest X-ray 
was negative.  

In addition, the veteran's original claim for VA disability 
compensation benefits (VA Form 21-526e), received in November 
1973, made no mention of allergic rhinitis or other 
respiratory disease.  The first clinical evidence of allergic 
rhinitis is dated in March 1989, while in October 1997, the 
veteran gave a history of allergic rhinitis and in February 
1999 was given a diagnosis of allergic rhinitis.  In May 
1999, the veteran complained of seasonal rhinitis, and was 
diagnosed with allergic rhinitis.  VA outpatient treatment 
records dated in October 1999 show that the veteran was seen 
for complaints of seasonal allergic rhinitis, and in April 
2000 the assessment was allergic rhinitis.  Private treatment 
show that the veteran complained of allergies in November 
1999, and from January to April 2000, and allergic rhinitis 
was diagnosed in May, June, July and August 2000.  

The medical evidence cited above does not show that allergic 
rhinitis or other chronic respiratory disorder was manifest 
during active service, on service separation examination, or 
at any time prior to March 1989, approximately 16 years after 
final service separation.  Furthermore, there is no competent 
medical evidence which links or relates the veteran's current 
allergic rhinitis to his period of active service, and the 
veteran himself has stated that his allergic rhinitis started 
after he left service, and that he did not have that disorder 
until he got out of the service (emphasis added).  Further, 
seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2001).  
In addition, in the absence of evidence of allergic rhinitis 
in service or for many years thereafter, the Board finds that 
continuity of symptomatology is not demonstrated.  38 C.F.R. 
§ 3.303(b);  Savage, 10 Vet. App. at 495-96 

Further, the veteran is not competent to diagnose allergic 
rhinitis or a chronic respiratory disorder, because, as a lay 
person, he lacks medical training.  See Epps, 126 F.3d at 
1468-69;  Savage, 10 Vet. App. at 495-96;  Grottveit, 5 Vet. 
App. at 93;  Espiritu,  2 Vet. App. at 495. (1992).  While 
the Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain (See Heuer, 7 Vet. App. at 384;  Falzone,  8 Vet. 
App. at 405), the medical evidence in this case discloses no 
complaint, treatment or findings of a disease of allergic 
etiology at any time prior to March 1989.  Thus, in order to 
assign weight to the veteran's assertion, the Board must rely 
upon the credibility of the veteran.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a chronic respiratory disorder, 
claimed as allergic rhinitis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a chronic respiratory disorder, 
claimed as allergic rhinitis, is denied.

REMAND

This case must be Remanded to the RO because the RO has 
failed to first adjudicate the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for an anxiety disorder on a direct basis, 
and has further failed to adjudicate the veteran's claim that 
his anxiety disorder was caused or worsened by his service-
connected lumbosacral disability.  In addition, the case must 
be remanded for additional development and an initial RO 
adjudication of the issue of service connection for 
duodenitis and gastrointestinal reflux disease as secondary 
to nonsteroidal anti-inflammatory drugs taken to relieve 
symptoms of the veteran's service-connected lumbosacral 
disability. 

In Ephraim v. Brown,  82F.3d 399, 402 (Fed. Cir 1996) the 
Federal Circuit Court held that "a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim for the purpose of the 
jurisdictional requirement when the new disorder had not been 
diagnosed and considered at the time of the prior Notice of 
Disagreement."  
The record shows that the veteran's current claim for service 
connection for an anxiety disorder is not based upon the 
diagnosis of a "new" mental disorder or a diagnosis of a 
related mental disorder.  Instead, the record shows that 
anxiety and anxiety neurosis had previously been diagnosed in 
the veteran and were considered at the time of the prior 
denial of that claim in May 1989, and at the time of receipt 
of his Notice of Disagreement in June 1989.

To the same point, the record shows that in February 1988, 
the veteran specifically claimed service connection for 
"anxiety neurosis."  The evidence of record at the time of 
the Board decision of October 1992 included private treatment 
reports from Dr. S., dated in April and May 1986, both 
diagnosing "anxiety" in the veteran, and the veteran's 
April 1987 diagnosis of "anxiety neurosis" from the same 
physician.  The Board's October 1992 decision specifically 
addressed those diagnoses of anxiety and anxiety neurosis in 
the veteran.  

The additional evidence submitted in support of the veteran's 
claim for an anxiety disorder includes VA outpatient 
treatment records dated from February 1999 to May 2001 
showing diagnoses of anxiety disorder, nos (not otherwise 
specified).  No other psychiatric disability is demonstrated 
or diagnosed, the veteran has denied depression or depressive 
symptoms, and a screening evaluation has disclosed no 
evidence of depression or dementia in the veteran  Thus, the 
veteran's current claim for service connection for 
"anxiety" is not based on the diagnosis of a new mental 
disorder, but relies upon current diagnoses of anxiety 
disorder, nos, the same disability that had been previously 
diagnosed and considered at the time of the prior rating 
decision and notice of disagreement, and at the time of the 
October 1992 Board decision.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed. Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993);  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001).

Under the authority cited above, any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, a potential jurisdictional defect 
may be raised by the court or tribunal sua sponte or by any 
party and at any stage in the proceedings and, once apparent, 
must be adjudicated.  The RO has not adjudicated the issue of 
whether new and material evidence has been submitted to 
reopen the claim for direct service connection for an anxiety 
disorder, and the case must be remanded for afford the RO an 
opportunity to undertake further development prior to making 
that initial determination.  

In addition, it is contended on behalf of the veteran that 
his complete service administrative records should be 
obtained because documents included in the service medical 
records "demonstrate that there was disciplinary action 
pending at the time of discharge and provides prima facie 
evidence of behavioral problems during active service."  The 
document cited is an overprinted DA Form 2486, upon which was 
entered the date and the veteran's name, unit, and serial 
number.  

In view of the assertion that such constitutes evidence of 
pending disciplinary action and behavioral problems during 
active service, the RO should ask the National Personnel 
Records Center (NPRC) to provide the veteran's complete 
service administrative and personnel records, including the 
DA Form 20 and 201 file, as well as all disciplinary records 
of the veteran, and any psychiatric file of the veteran 
created at the NPRC.  Upon completion of that development, 
the RO must make an initial determination as to whether new 
and material evidence has been submitted to reopen the claim 
for direct service connection for an anxiety disorder in 
light of the provisions of  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001); and Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998)..  

That claim is referred to the RO for appropriate development 
as specified, and for consideration and adjudication of the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for an anxiety 
disorder, and for initial adjudication of the claim for 
service connection for an anxiety disorder as secondary to 
his service-connected lumbosacral disability.  

Remand is also warranted for purposes of additional 
development and an initial RO adjudication of the issue of 
service connection for duodenitis and gastrointestinal reflux 
disease as secondary to nonsteroidal anti-inflammatory drugs 
(NSAID's) taken to relieve symptoms of his service-connected 
lumbosacral disability.  The record shows that the veteran 
has indicated for a number of years that he was aware of the 
potential for NSAID's to cause abdominal discomfort and, in 
some cases, gastric or duodenal ulcers.  Further, the veteran 
has submitted a transcript of his drug purchases at Capps 
Pharmacy, Burkesville, Kentucky, during the year 2000. 

With any necessary authorization, the RO should obtain all 
available transcripts of the veteran's drug purchases from 
the local pharmacy identified above, as well as any other 
pharmacy identified by the veteran between 1973 and 2000, and 
subsequent to December 2000.  The RO should further request 
the complete pharmacy records of the veteran from any of the 
VA medical facilities where he has received treatment since 
service separation in 1973.

When that action has been completed, the RO should then 
schedule a VA gastrointestinal examination of the veteran, 
with all appropriate diagnostic studies, to determine whether 
a chronic gastrointestinal disorder, including duodenitis or 
gastroesophageal reflux disease, is clinically demonstrated.  
In the absence of proof of a current disability there can be 
no valid claim.  38 U.S.C.A. § 1101 (West 1991 & Supp. 2001);  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992).  If no 
chronic gastrointestinal disability is found present, no 
further action need be taken by the examining physician prior 
to filing his report.  If a chronic gastrointestinal disorder 
is demonstrated and diagnosed, the examiner should then be 
asked to review the veteran's complete pharmacy records, as 
well as his complete VA treatment records, and to express a 
medical opinion as to whether it is at least as likely as not 
that any chronic gastrointestinal disability found present 
was caused or worsened by the veteran's use of NSAID's for 
his service-connected lumbosacral disability.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his anxiety 
disorder and for any chronic 
gastrointestinal disorder, including 
duodenitis or gastroesophageal reflux 
disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Murfreesboro, or any other VA 
medical facility, since May 2001.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to 
provide the veteran's complete service 
administrative and personnel records, 
including the DA Form 20 and 201 file, as 
well as all disciplinary records of the 
veteran, and any psychiatric file of the 
veteran created or maintained at the 
NPRC.  

3.  With any necessary authorization, the 
RO should obtain available transcripts of 
the veteran's drug purchases from Capps 
Pharmacy, Burkesville, Kentucky, as well 
as any other pharmacy identified by the 
veteran, since service separation in 
1973.  The RO should also obtain complete 
transcriptions of the drugs purchased by 
or supplied to the veteran at the VAMC, 
Murphreesboro, or any other VA medical 
facility providing treatment of the 
veteran since service separation in 1973.

4.  When that action has been completed, 
the RO should then schedule a VA 
gastrointestinal examination of the 
veteran, with all appropriate diagnostic 
studies, to determine whether a chronic 
gastrointestinal disorder, including 
duodenitis or gastroesophageal reflux 
disease, is clinically demonstrated.  If 
no chronic gastrointestinal disability is 
found present, no further action need be 
taken by the examining physician.  If a 
chronic gastrointestinal disorder is 
demonstrated and diagnosed, the examiner 
should then be asked to review the 
veteran's complete pharmacy records, as 
well as his complete VA treatment 
records, and to express a medical opinion 
as to whether it is at least as likely as 
not that any chronic gastrointestinal 
disability found present was caused or 
worsened by the veteran's use of 
nonsteroidal anti-inflammatory drugs for 
his service-connected lumbosacral 
disability.  Any opinion expressed should 
be accompanied by a complete rationale, 
with specific reference to the evidence 
supporting that opinion.  

5.  The RO should further request a 
review of the veteran's claims folder by 
VA psychiatrist who has not previously 
treated the veteran and an opinion as to 
(1) whether his current anxiety disorder 
is related to any psychiatric disability 
shown in service , or (2) whether his 
current anxiety disorder was caused or 
worsened by his service-connected 
lumbosacral disability.  Any opinion 
expressed should be accompanied by a 
complete rationale, with specific 
reference to the evidence supporting that 
opinion.  

6.  Upon completion of the requested 
actions, the RO should review the claims 
folder to ensure that the actions 
requested have been completed in strict 
compliance with the instructions 
contained in this Remand order, and that 
all opinions requested have been 
provided, as well as a complete rationale 
for those opinions.  The RO should 
further ensure that that all relevant 
evidence necessary for an equitable 
disposition of the remanded issues on 
appeal has been obtained by the RO, and 
that VA's duty of notification to the 
claimant of required information and 
evidence and duty to assist him in 
obtaining all evidence necessary to 
substantiate those claims have been fully 
met.

7.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for an 
anxiety disorder, including whether the 
anxiety disorder is secondary to service-
connected lumbosacral disability; and 
service connection for a gastrointestinal 
disability, to include the question of 
whether any chronic gastrointestinal 
disability found present is secondary to 
use of nonsteroidal anti-inflammatory 
drugs for the service-connected 
lumbosacral disability. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and her 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



